October 24, 2011 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn:Mr. Dominic Minore Re: Security Income Fund (File No. 333-176853) Dear Mr. Minore: On behalf of Security Income Fund (the “Registrant”), transmitted herewith for filing with the U.S. Securities and Exchange Commission (“SEC”) pursuant to Section8(a) the Securities Act of 1933, as amended (the “Securities Act”), is Pre-Effective Amendment Number2 to the Registrant’s Registration Statement on Form N-14 relating to the proposal to approve an Agreement and Plan of Reorganization between TS&W / Claymore Tax-Advantaged Balanced Fund (“TYW”) and Rydex| SGI Municipal Fund, a series of the Registrant (“Rydex| SGI Fund” or “Fund”), pursuant to which TYW would (i)transfer substantially all of its assets and stated liabilities to Rydex| SGI Fund in exchange solely for ClassA shares of Rydex| SGI Fund (the “New Shares”), (ii)distribute such New Shares to its common shareholders, and (iii)dissolve (the “Reorganization”). The purpose of this filing is to (i)incorporate additional disclosure in response to SEC staff comments on Pre-Effective Amendment Number1 to the Registrant’s Registration Statement on Form N-14 filed pursuant to Section8(a) the Securities Act on September29, 2011; (ii)change the anticipated closing date of the Reorganization; and (iii)include additional disclosure that is relevant to shareholders in connection with the Reorganization. Please note that the Registrant is also submitting a request to accelerate the effective date of its Registration Statement on Form N-14 under separate cover. We also wish to respond by this letter to comments of the SEC staff on Pre-Effective Amendment Number1 to the Registrant’s Registration Statement on Form N-14. The SEC staff’s comments were conveyed (1)via telephone conference between you and Julien Bourgeois and BrendenP. Carroll of Dechert LLP on Friday, October14, 2011 and October21, 2011, and (2)via telephone conference between Richard Pfordte and Julien Bourgeois on Friday, October21, 2011. Throughout this letter, capitalized terms have the same meaning as in the filing, unless otherwise noted. A summary of the SEC staff’s comments, followed by the responses of the Fund, is set forth below: General Comments 1. Tandy Representations Comment:Please include standard Tandy representation language. U.S. Securities and Exchange Commission October 24, 2011 Page two Response:The Registrant agrees to make the following representations: ● the Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; ● the staff comments or changes to disclosure in response to staff comments in the filing reviewed by the staff do not foreclose the SEC from taking any action with respect to the filing; and ● the Registrant may not assert staff comments as a defense in any proceeding initiated by the SEC under the federal securities laws. 2.
